Citation Nr: 0805251	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral eye disorder, 
claimed as detached retinas and floaters of the eyes. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from May 1998 to February 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied service 
connection for detached retinas and floaters of the eyes.  
The veteran timely appealed the December 2004 rating action 
to the Board. 


FINDINGS OF FACT

1.  A chronic eye disorder for which service connection can 
be granted was not shown during service or at separation.

2.  The veteran's only current bilateral eye disorder, 
vitreous floaters, has not been shown by competent medical 
evidence to be related to a period of active duty.


CONCLUSION OF LAW

A bilateral eye disability, claimed as detached retinas and 
floaters, was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

Duty to Notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the veteran 
with notice on the Pelegrini II VCAA elements in a June 2004 
letter.  The letter did not explicitly tell the veteran to 
submit all relevant evidence in her possession.  The letter 
did, however, tell her to let VA know of any evidence she 
thought would support her claim, that it was her 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
her where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since, 
however, the claim for service connection for a bilateral eye 
disorder is being denied, no effective date or rating is 
being set, and the lack of notice as to these elements is not 
prejudicial.  See. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
notice via the June 2004 letter.  Id. 

Duty to Assist

Regarding VA's duty to assist the veteran with her service 
connection claim on appeal, service medical records, 
extensive post-service VA treatment and examination reports, 
and statements of the appellant have been associated with the 
claims files.  A VA eye examination addressing the etiology 
of the veteran's bilateral eye disease was obtained in July 
2004.  A copy of the examination report is  provided in the 
claims files.  The Board is aware of no outstanding evidence 
that could be obtained pertinent to this claim.  The Board 
finds no evidence of prejudicial error in proceeding with 
final appellate consideration of her claim at this time.  
Bernard v. Brown, supra.




II.  Preliminary Matters

The veteran has claimed entitlement to service connection for 
disability due to eye problems identified as detached retinas 
and vitreous floaters which she believes are related to 
service.  This is the single matter decided by the RO, it is 
the only issue on appeal, and it is the only issue addressed 
in the decision below.  While the veteran has been diagnosed 
with eye conditions such as astigmatism and myopia, the 
veteran has not claimed service connection for these 
conditions and, more importantly, the law does not allow for 
service connection for these conditions without some specific 
showing they have been aggravated by some incident or 
accident in service.  38 C.F.R. §§ 3.303(c), 4.9. (2007). 

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303, 4.9.  
In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia, and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection. 
38 C.F.R. §§ 3.303, 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractory errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability. See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

Accordingly, the decision below is confined to the matter on 
appeal stated above, entitlement to service connection for an 
eye disorder claimed as detached retinas and floaters.



III.  Relevant Laws and Regulations

Service Connection-general criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).


IV.  Analysis

The veteran contends that she has an eye problem, claimed as 
detached retinas and vitreous floaters, which had its onset 
in service.  

Review of service medical records reveals no evidence of any 
chronic eye disorders for which service connection may be 
granted.  In fact, service medical records show that the 
veteran's distant uncorrected visual acuity remained constant 
throughout service.  (See, service entrance and discharge 
examination reports, dated in May 1998 and December 2003, 
respectively, reflecting that the veteran's uncorrected 
distance vision was to 20/20, bilaterally).  While one 
inservice record dated in April 1999 noted a clinical 
observation "WWOP" (white without pressure),  a chronic 
bilateral eye disorder was not shown during service.

Since separation from service, the veteran has not been 
diagnosed with a chronic eye disability.  The Board observes 
that notwithstanding the veteran's contention that she was 
told that she had a detached retina (the specific eye was not 
indicated), such a condition, or any residual thereof, has 
not been clinically demonstrated by any medical record on 
file, service or post-service, private or VA.  Indeed, when 
evaluated by two VA opthmalogists in July 2004, no 
abnormalities of the eyes were found.  As service connection 
requires a finding of a current disability that is related to 
an injury or disease incurred in service, service connection 
for detached retinas of the eyes must be denied it is not 
currently demonstrated.  See, Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

The only currently diagnosed bilateral eye problem of record 
is vitreous floaters (See, July 2004 VA eye examination 
report).  The Board finds, however, that the medical evidence 
does not support the veteran's claim for service connection 
for vitreous floaters.  No medical professional has ever 
indicated that the veteran's vitreous floaters are in any way 
related to her period of service.  

In short, a chronic eye problem was not show during service.  
While the veteran has been diagnosed with vitreous floaters 
since service, this problem has not been linked to the 
veteran's period of service.  Without medical evidence 
linking this problem to service, the preponderance of the 
competent evidence of record is against the claim, and it 
must be denied.  The benefit of the doubt doctrine is not for 
application.  See Gilbert, supra.

The Board has considered the veteran's assertions that her 
problems are due to service, however, as a layperson without 
the appropriate medical training or expertise, she is not 
competent to render an opinion on a medical matter, such as 
whether any current bilateral eye disorder, claimed as 
detached retinas and floaters of the eyes, is, in fact, 
medically related to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Under these circumstances, preponderance of the evidence is 
against the claim for service connection for bilateral eye 
disorder, claimed as detached retinas and floaters of the 
eyes.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral eye disorder, claimed as 
detached retinas and floaters of the eyes, is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


